Citation Nr: 0704590	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  03-04 160	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot injury.

2.  Entitlement to service connection for degenerative 
disc/joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1953 to May 1955.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a September 2002 
rating decision by the Winston-Salem RO that declined to 
reopen the veteran's claims seeking service connection for 
right ankle and back disabilities.  In August 2003, a Travel 
Board hearing was held before the undersigned.  A transcript 
of this hearing is of record.  In May 2004, the Board 
reopened and remanded the matters for additional development.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
any current right foot or ankle disability the veteran has is 
a residual of an injury in service.

2.  Lumbar arthritis was not manifested in the first 
postservice year, and a preponderance of the evidence is 
against a finding that the veteran's degenerative disc/joint 
disease of the lumbar spine is related to his service.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a right foot injury 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Service connection for degenerative disc/joint disease of 
the lumbar spine is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A January 2002 letter (prior to the RO's initial adjudication 
of these claims) informed the veteran of the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  Via January 
2003 statement of the case (SOC) and February 2005 letter 
additional notice was provided, to include advising the 
veteran to submit relevant evidence in his possession.  By 
August 2006 letter, he was advised of the criteria for rating 
disability and establishing effective dates of awards (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).  The 
veteran has received all critical notice, and has had ample 
opportunity to respond and/or supplement the record after 
notice was given.  The claims were thereafter readjudicated 
(see September 2006 supplemental SOC), and he is not 
prejudiced by any technical notice timing or content defect 
that may have occurred earlier along the way, nor is it 
otherwise alleged.

Regarding the duty to assist, the veteran was notified that 
his service medical records were not available at the 
National Personnel Records Center (NPRC) due to a fire at 
that facility.  VA has a heightened duty to assist the 
veteran in developing his claims since the records have been 
lost or destroyed by fire.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The veteran was notified of alternate 
sources of service medical information, and such sources were 
searched.  The veteran was asked to identify postservice 
treatment providers (including, pursuant to Board remand, 
specifically providers of treatment prior to 1996, as the 
record reflects 1989 back surgery).  His response identified, 
and provided release for records of, only treatment from 2000 
(primarily for cardiac disability).  Notably, VA cannot seek 
and obtain relevant private records if the veteran declines 
to identify and provide releases for such records.  The RO 
has otherwise obtained all relevant, available medical 
records he has identified and released.  He was afforded VA 
examinations.  VA's duty to assist is met.  

II. Factual Background

As was noted, the veteran's complete service medical and 
personnel records are not available.  Alternate sources of 
service medical information were searched.  Surgeon General's 
Office (SGO) records (from service hospitalizations) could 
not be located.  Morning reports reflect that on September 
27, 1954 the veteran went AWOL (absent without leave) from a 
service hospital and on October 4, 1954 he was returned from 
AWOL status to a service hospital (having voluntarily 
surrendered).  

In his initial claim for VA benefits for foot and back 
disability the veteran did not indicate he received any 
postservice treatment for the disabilities at issue.

Private treatment records from August 1987 to September 1995 
pertain primarily to treatment for unrelated disability.  
They include an April 1995 notation of sciatic pain on the 
right.  
On December 1996 VA general medical examination, the veteran 
reported that he had an ankle problem due to an injury 
sustained in a parachute jump in service and that it still 
bothered him.  He also reported problems with his thoracic 
spine.  X-rays of the right ankle revealed a calcaneal spur.  
Lumbosacral spine x-rays revealed moderate degenerative 
changes most pronounced at the lumbosaral junction.  The 
diagnoses were low back pain with reduced range of motion and 
"residuals of right ankle".

A report of a private cardiology consultation in February 
2001 notes a history of a recent right leg injury from a fall 
on ice, and that the right lower extremity was casted.  It is 
also noted that the veteran had back surgery (by a Dr. G. in 
1989) and that he reported he broke a foot in 1955.  

At an August 2003 Travel Board hearing, the veteran stated 
the he had no problems before he entered service and that he 
was injured during his first (and last) jump as a 
paratrooper.  He could not guide the parachute and ended up 
landing in a fox hole, and breaking his foot and injuring his 
back.  He related he was hospitalized for approximately 30 
days and described the treatment he received.  He stated that 
afterward he was placed on light duty and that the physician 
who conducted his separation examination discussed his spine 
injury.  His daughter recalled that as she was growing up he 
told her stories of how he was injured in service and about 
the hospital treatment that followed.  The veteran stated 
that he continued to have problems after service and that 
doctors told him to see a chiropractor.  He indicated that he 
was not financially able to have surgery until 1994.  After 
service he did masonry work, but missed a lot of work due to 
back problems.  He was currently having foot and back 
problems.  

On August 2006 VA foot examination, the veteran discussed a 
foot injury in service.  He indicated that he had a cast on 
his foot while hospitalized, and did not have open reduction 
or internal fixation.  He added that in 2003 he fractured his 
right ankle and underwent open reduction and internal 
fixation.  The hardware had since been removed.  He 
complained of ankle pain but not foot pain.  All of his 
symptoms were related to the ankle and not the foot.  The 
diagnoses were heel fracture, asymptomatic, and status post 
open reduction and internal fixation, fractured right ankle 
with residuals.  The physician noted that the veteran and his 
family were very good historians with his problems in 
service, but indicated that he could not document any current 
problem that was related to an injury in service.  He added 
that the present foot problems appeared to stem from the 
fractured ankle injury in 2003.  He opined that he could not 
connect any problem with the veteran's right foot/leg to 
problems in service without resorting to unfounded 
speculation.

On August 2006 VA spine examination, the claims file was 
reviewed.  The veteran reported a thoracic spine injury in 
service and back surgery in 1994.  The diagnosis was 
degenerative disc/joint disease of the lumbosacral spine with 
residuals, status post laminectomy for herniated nucleus 
pulposus.  The physician commented that while the veteran and 
his family provided a good history of the injury in service, 
there was a 40-year hiatus between the injury in the 1950s 
and the back problems in the 1990s.  He opined that he could 
not connect the episode in service with the veteran's current 
back problem without resorting to unfounded speculation.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Certain 
chronic diseases (here arthritis) may be presumed to have 
been incurred in service if they were manifested to a 
compensable degree within a specified period of time after 
service (1 year for arthritis).  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The record shows that the veteran has degenerative joint and 
disc disease of the lumbosacral spine.  However, there is no 
competent evidence that suggests such disability was incurred 
in, or may be related to the veteran's active service.  
Notably, there is no competent evidence of this disability 
being manifested prior to 1995, when private treatment 
records note a complaint of sciatic pain.  While a private 
record notes a history of back surgery in 1989 and the 
veteran has testified he had such surgery in 1994, the 
veteran has declined to respond to a specific request to 
identify (and provide releases for records of) postservice 
treatment for back disability prior to 1996.  Since low back 
arthritis is not shown to have been manifested in the first 
postservice year, the presumptive provisions of 38 U.S.C.A. 
§ 1112 do not apply.  

The only competent evidence in the record that addresses the 
matter of a nexus between the veteran's current low back 
disability and his service is the opinion of the August 2006 
VA examiner, who noted that there was a 40 year hiatus 
between the injury the veteran described in service and the 
earliest documented postservice back problems, and that he 
could not connect the two without resort to unfounded 
speculation.  Significantly a lengthy time interval between 
service and the earliest medical documentation of a 
disability for which service connection is sought is, of 
itself, a factor for consideration in determining whether a 
disability might be service related.  (The Board notes that 
while the record suggests that there is somewhat earlier 
documentation of postservice back disability as there is 
reference to back surgery in either 1989 or 1994, the fact 
that the veteran declines to identify the sources of 
treatment/release the information suggests such is not 
probative of his claim.)  

The earliest competent (medical) evidence of postservice 
right lower extremity disability (apart from an April 1995 
complaint of right sciatica) is in a report of December 1996 
VA general medical examination, when the veteran described an 
ankle injury in service, and x-rays of the ankle revealed a 
calcaneal spur.  The veteran favored his right lower 
extremity, and the diagnosis was "residuals of right 
ankle".  The examiner did not comment further regarding the 
etiology of the right ankle pathology found.  A February 2001 
record of private evaluation for unrelated disability 
identifies a recent intercurrent right ankle injury from a 
fall on ice which required reduction, fixation (with hardware 
that was subsequently removed), and casting.  A VA examiner 
in August 2006 identified current right lower extremity and 
opined that none could be related to any foot problems in 
service (rather than to the postservice injury) without 
resorting to unfounded speculation.  Medical etiology is 
essentially a medical question.  Consequently, the Board must 
find the opinion of the August 2006 VA examiner highly 
probative in this matter, as there is no other competent 
(medical) evidence in the matter of a nexus between current 
foot/ankle disability and the veteran's active service, to 
include the injury in service the veteran has described.  The 
VA examiner reviewed the claims file, examined the veteran, 
and provided the rationale for his opinions.  

The veteran's representative argues that a remand for another 
nexus opinion with regard to both claims is necessary because 
the physician was not explicitly told that statements by the 
veteran and his daughter are presumed credible and that the 
injuries and incidents described by them are presumed facts.  
There is nothing in the reports to suggest that the physician 
did not find the accounts by the veteran or his daughter 
credible or accurate.  Indeed, they were identified as good 
historians.  The nexus opinions provided were not based on 
the absence of an injury in service (the opinions clearly 
injuries in service); rather, they are based on the absence 
of medical data linking current pathology/disability to the 
acknowledged injuries in service.  With regard to residuals 
of a foot injury, the examiner specifically linked current 
right foot/ankle disability to a postservice injury.  As for 
a spine disability, he indicated that it would be "unfounded 
speculation" to link a current spine disability to an injury 
in service when there is a 40 year gap between service and 
the earliest documentation of a spine disability.  

In light of the foregoing, the Board must find that the 
preponderance of the evidence is against the veteran's 
claims.  Accordingly, they must be denied.

ORDER

Service connection for residuals of a right foot injury is 
denied.

Service connection for degenerative disc/joint disease of the 
lumbar spine is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


